     Anna Y. Park, CA SBN 164242
 1   Sue J. Noh, CA SBN 192134
     Rumduol Vuong, CA SBN 264392
 2
     U.S. EQUAL EMPLOYMENT
 3   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 4   Los Angeles, CA 90012
     Telephone: (213) 894-1083
 5   Facsimile: (213) 894-1301
     E-Mail: lado.legal@eeoc.gov
 6
     Nechole M. Garcia, NV SBN 12746
 7
     U.S. EQUAL EMPLOYMENT
 8   OPPORTUNITY COMMISSION
     333 Las Vegas Boulevard South, Suite 8112
 9   Las Vegas, NV 89101
     Telephone: (702) 388-5072
10   Facsimile: (702) 388-5094
     E-Mail: nechole.garcia@eeoc.gov
11
12   Attorneys for Plaintiff
     U.S. EQUAL EMPLOYMENT
13   OPPORTUNITY COMMISSION

14                                 UNITED STATES DISTRICT COURT

15                                          DISTRICT OF NEVADA
16   U.S. EQUAL EMPLOYMENT OPPORTUNITY )              Case No.: 2:17-cv-02458-MMD-GWF
17   COMMISSION,                              )
                                              )
18               Plaintiff,                   )       NOTICE OF RESTORATION OF
                                              )       FUNDING TO THE FEDERAL
19          vs.                               )       GOVERNMENT AND REOPENING OF
                                              )       THE EEOC AND UNOPPOSED MOTION
20   LUCINDA MANAGEMENT, LLC,                 )
                                                      TO LIFT STAY AND RESET
     CENTENNIAL FOOD CORPORATION dba          )
21   IHOP RESTAURANT, NELLIS FOOD             )
                                                      DEADLINES
22   CORPORATION dba IHOP RESTAURANT,         )
     VEGAS FOOD CORPORATION dba IHOP          )
23   RESTAURANT, CHEYENNE FOOD                )
     CORPORATION dba IHOP RESTAURANT,         )
24   CRAIG FOOD CORPORATION dba IHOP          )
     RESTAURANT, BAYSHORE FOOD                )
25   CORPORATION dba IHOP RESTAURANT,         )
     DiHOP CORPORATION dba IHOP               )
26   RESTAURANT, COOPER STREET CLAM & )
27   OYSTER BAR, LLC, and Does 1-5 Inclusive, )
                                              )
28               Defendant.                   )
                                              )



                                                   -1-
 1          On December 26, 2018, Plaintiff Equal Employment Opportunity Commission
 2   (“EEOC”) filed an unopposed motion to stay this litigation and extend all deadlines due to the
 3   shutdown of operations of the Federal Government and lapse in appropriations (ECF No. 53).
 4          On January 2, 2019, the Court granted the motion to stay this matter pending the
 5   restoration of funding to the EEOC and extended all pending deadlines in this matter for the
 6   same number of days as the EEOC’s lapse in appropriations.
 7          On January 25, 2019, the President signed a continuing resolution restoring funding for
 8   government operations through February 15, 2019. The EEOC has been reopened. EEOC now
 9   files this notice and motion to inform the Court of the restoration of funding to the EEOC.
10          The only deadline currently applicable to this case is a deadline to file the finalized and
11   signed Consent Decree, previously set for January 11, 2019. Since the reopening of government
12   operations, counsel for EEOC and counsel for Defendants have spoken and agreed that the
13   previously imposed stay should lift and that the deadline to file the finalized consent decree
14   should be extended.
15          Accordingly, the EEOC respectfully requests that the stay in this matter be lifted and a
16   deadline of February 14, 2019 be set to file the signed consent decree. Although the EEOC
17   requested and the Court agreed to extend all deadlines by the same amount of time as the
18   government was shutdown (35 days), the EEOC proposes February 14, 2019 to file the signed
19   consent decree because the EEOC is currently only funded until February 15, 2019.
20
21                                                         Respectfully submitted,
22
     Dated: February 5, 2019                               /s/ Sue Noh
23                                                         Sue Noh
                                                           Supervisory Trial Attorney
24                                                         U.S. EQUAL EMPLOYMENT
                                                           OPPORTUNITY COMMISSION
25
26
27
28




                                                     -2-
     Anna Y. Park, CA SBN 164242
 1   Sue J. Noh, CA SBN 192134
     Rumduol Vuong, CA SBN 264392
 2
     U.S. EQUAL EMPLOYMENT
 3   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 4   Los Angeles, CA 90012
     Telephone: (213) 894-1083
 5   Facsimile: (213) 894-1301
     E-Mail: lado.legal@eeoc.gov
 6
     Nechole M. Garcia, NV SBN 12746
 7
     U.S. EQUAL EMPLOYMENT
 8   OPPORTUNITY COMMISSION
     333 Las Vegas Boulevard South, Suite 8112
 9   Las Vegas, NV 89101
     Telephone: (702) 388-5072
10   Facsimile: (702) 388-5094
     E-Mail: nechole.garcia@eeoc.gov
11
12   Attorneys for Plaintiff
     U.S. EQUAL EMPLOYMENT
13   OPPORTUNITY COMMISSION

14                                 UNITED STATES DISTRICT COURT

15                                          DISTRICT OF NEVADA
16   U.S. EQUAL EMPLOYMENT OPPORTUNITY )              Case No.: 2:17-cv-02458-MMD-GWF
17   COMMISSION,                              )
                                              )
18               Plaintiff,                   )       ORDER RE: NOTICE OF
                                              )       RESTORATION OF FUNDING TO THE
19          vs.                               )       FEDERAL GOVERNMENT AND
                                              )       REOPENING OF THE EEOC AND
20   LUCINDA MANAGEMENT, LLC,                 )
                                                      UNOPPOSED MOTION TO LIFT STAY
     CENTENNIAL FOOD CORPORATION dba          )
21   IHOP RESTAURANT, NELLIS FOOD             )
                                                      AND RESET DEADLINES
22   CORPORATION dba IHOP RESTAURANT,         )
     VEGAS FOOD CORPORATION dba IHOP          )
23   RESTAURANT, CHEYENNE FOOD                )
     CORPORATION dba IHOP RESTAURANT,         )
24   CRAIG FOOD CORPORATION dba IHOP          )
     RESTAURANT, BAYSHORE FOOD                )
25   CORPORATION dba IHOP RESTAURANT,         )
     DiHOP CORPORATION dba IHOP               )
26   RESTAURANT, COOPER STREET CLAM & )
27   OYSTER BAR, LLC, and Does 1-5 Inclusive, )
                                              )
28               Defendant.                   )
                                              )



                                                   -1-
 1                                        [PROPOSED] ORDER
 2          Upon Motion and good cause appearing,
 3          IT IS HEREBY ORDERED that, in light of the reopening of the government following
 4   a thirty-five (35) day lapse in appropriations, the parties will file settlement documents on or
 5   before February 14, 2019.
 6
 7                      6th day of _______________,
            DATED this _____         February       2019.
 8
                                                            _________________________
 9                                                          The Honorable Miranda M. Du
                                                            United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                      -2-
     Anna Y. Park, CA SBN 164242
 1   Sue J. Noh, CA SBN 192134
     Rumduol Vuong, CA SBN 264392
 2
     U.S. EQUAL EMPLOYMENT
 3   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 4   Los Angeles, CA 90012
     Telephone: (213) 894-1083
 5   Facsimile: (213) 894-1301
     E-Mail: lado.legal@eeoc.gov
 6
     Nechole M. Garcia, NV SBN 12746
 7
     U.S. EQUAL EMPLOYMENT
 8   OPPORTUNITY COMMISSION
     333 Las Vegas Boulevard South, Suite 8112
 9   Las Vegas, NV 89101
     Telephone: (702) 388-5072
10   Facsimile: (702) 388-5094
     E-Mail: nechole.garcia@eeoc.gov
11
12   Attorneys for Plaintiff
     U.S. EQUAL EMPLOYMENT
13   OPPORTUNITY COMMISSION

14                                 UNITED STATES DISTRICT COURT

15                                          DISTRICT OF NEVADA
16   U.S. EQUAL EMPLOYMENT OPPORTUNITY )              Case No.: 2:17-cv-02458-MMD-GWF
17   COMMISSION,                              )
                                              )       CERTIFICATE OF SERVICE
18               Plaintiff,                   )
                                              )       RE: NOTICE OF RESTORATION OF
19          vs.                               )       FUNDING TO THE FEDERAL
                                              )       GOVERNMENT AND REOPENING OF THE
20   LUCINDA MANAGEMENT, LLC,                 )       EEOC AND UNOPPOSED MOTION TO LIFT
     CENTENNIAL FOOD CORPORATION dba          )       STAY AND RESET DEADLINES;
21   IHOP RESTAURANT, NELLIS FOOD             )       [PROPOSED] ORDER
22   CORPORATION dba IHOP RESTAURANT,         )
     VEGAS FOOD CORPORATION dba IHOP          )
23   RESTAURANT, CHEYENNE FOOD                )
     CORPORATION dba IHOP RESTAURANT,         )
24   CRAIG FOOD CORPORATION dba IHOP          )
     RESTAURANT, BAYSHORE FOOD                )
25   CORPORATION dba IHOP RESTAURANT,         )
     DiHOP CORPORATION dba IHOP               )
26   RESTAURANT, COOPER STREET CLAM & )
27   OYSTER BAR, LLC, and Does 1-5 Inclusive, )
                                              )
28               Defendant.                   )
                                              )



                                                   -1-
 1                                   CERTIFICATE OF SERVICE
 2          I am, and was at the time the herein mentioned mailing took place, a citizen of the United
 3   States, over the age of eighteen (18) years and not a party to the above-entitled cause. I am
 4   employed in the Legal Unit of the Los Angeles District Office of the United States Equal
 5   Employment Opportunity Commission. My business address is U.S. Equal Employment
 6   Opportunity Commission, 255 E. Temple Street, Fourth Floor, Los Angeles, California 90012.
 7          On the date that this declaration was executed, as shown below, I served the foregoing
 8   NOTICE OF RESTORATION OF FUNDING TO THE FEDERAL GOVERNMENT AND

 9   REOPENING OF THE EEOC AND UNOPPOSED MOTION TO LIFT STAY AND RESET

10   DEADLINES; [PROPOSED] ORDER via the Case Management/Electronic Case Filing

11   (CM/ECF) system to:
12
                                 Richard I. Dreitzer, Esq., Nevada Bar No. 6626
13
                                 James T. Tucker, Esq., Nevada Bar No. 12507
14                              Wilson, Elser, Moskowitz, Edelman & Dicker, LLP
                                     300 South Fourth Street, Eleventh Floor
15                                             Las Vegas, NV 89101
                                                  (702)727-1400
16
                                        Richard.dreitzer@wilsonelser.com
17                                       James.tucker@wilsonelser.com

18
            I declare under penalty of perjury that the foregoing is true and correct. Executed on
19
     February 5, 2019 at Los Angeles, CA.
20
21                                             /s/ Sue Noh
22                                                 Sue Noh

23
24
25
26
27
28




                                                     -2-
